Title: From James Madison to Peter Minor, [ca. 15] May 1818
From: Madison, James
To: Minor, Peter


Dr. Sir
Montpellier [ca. 15] May 1818
I have recd your letter of the 12 instant communicating the request of the Agricultural Society of Albemarle, for a Copy of the remarks addressed to it at its last Meeting. I can not decline a compliance with the request, though I have much reason to apprehend that what the Society recd. with so partial an ear, will not bear the deliberate perusal for which an opportunity will be afforded. With very sincere esteem I remain
